REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 5/9/2022.
Claim(s) 5 and 11 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-4, 6-10 and 12 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 6, filed 4/8/2022, with respect to the rejection of claims 1-4, 6-10 and 12 under 112(a) have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claim(s) 1-4, 6-10 and 12 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Mitici et al., “Energy-efficient data collection in wireless sensor networks with time constraints”, June 21, 2016, Elsevier, Performance Evaluation, pp.34-52, teaches and offline scheduling capability where the asleep/awake state of sensors is known ahead of time and teaches an MDP schedule where the optimization of energy consumption of transmitting sensors is limited to a finite horizon (see p.46, section 5.3, p.47, para. 1).
A close reference, Zhan et al., “Energy-Efficient Data Collection in UAV Enabled Wireless Sensor Network”, November 23, 2017, IEEE, IEEE Wireless Communications Letters, Vol. 7, No. 3, pp. 328-331, teaches the wake-up schedule of SNs should be designed so each SN completes its data transmission with minimum energy consumption (see. P.328, right col., first para.)
A close reference, Jungnickel et al. US 20160182270, teaches assigning resources dynamically for optimization of energy efficiency with respect to the PAPR of a transmitted signal (see para. 0059).
A close reference, Khurshudov et al. US 20180211176, teaches combined unified health status for a plurality of sensors (see para. 0100, FIG. 2).
A close reference, Wei et al. US 20210203491, teaches a plurality of sensors and an IoT device with an incorporated data aggregator (see para. 0035, 0038,see FIG. 2).
A close reference, Boesen et al. US 20180277123, teaches a plurality of sensors associated with a wireless earpiece which includes a signal booster, wireless hub and combined measurements (see para. 0012, 0030, 0066 and 0067).
A close reference, Movassaghi et al., “Enabling Interference-Aware and Energy Efficient Coexistence of Multiple Wireless Body Area Networks With Unknown Dynamics”, June 7, 2016, IEEE Acess Vol. 4, pp. 2935-2951, teaches a node establishing its own schedule independently (see p.2939, para. 3).
A close reference, Dinh et al., “An Adaptive Low-Power Listening Protocol for Wireless Sensor Networks in Noisy Environments”, September 2018, IEEE, IEEE Systems Journal, Vol. 12, No. 3, pp. 2162-2173, teaches optimizing energy consumption for receiver/sender (see p. 2165, left col., Section B).
A close reference, Chen et al., “Collaborative Link-Aware Protocols for Energy-Efficient and QoS Wireless Body Area Networks Using Integrated Sensors”, February 2018, IEEE, IEEE Internet of Things Journal, Vol. 5, No. 1, pp. 132-149, teaches optimized energy efficiency for transmitter/receiver (see p. 136, right col., last para.).
A close reference, Hong et al, “A Low-Power WLAN Communication Scheme for IoT WLAN Devices Using Wake-Up Receivers”, January 2018, Applied Sciences, teaches reducing power consumption in the transmission procedure (see p.4, para. 1).
A close reference, Liu et al., “Medium Access Control for Wireless Body Area Networks with QoS Provisioning and Energy Efficient Design”, February 2017, IEEE, IEEE Transactions on Mobile Computing, Vol. 16, No. 2, pp. 422-434, teaches optimization of sensors where sensor’s energy consumption is primarily associated data transmission and wakeup (see p. 427, left col., para. 5). 
A close reference, Schechter US 20130311140 (U.S. Patents Documents citation “E” listed on IDS dated 7/19/2019), teaches a base station with a booster circuit in communication with sensor units.
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone.
As per claim(s) 1-4, 6, 9 and 10, the cited prior art either alone or in combination fails to teach the combined features of:

the sensor processor further configured to determine a schedule for transmitting the value of the physical representation to the IoT network, the schedule being configured to optimize power efficiency of transmitting the value of the physical representation by the individual IoT node, the schedule being an ON/OFF schedule by which transmitting occurs during an ON portion of the schedule; and
an IoT booster in wireless communication with each of the one or more IoT nodes via the first loT modem and the short range wireless link, the IoT booster having a signal booster being configured to receive the schedule from the sensor processor of each individual IoT node for receiving the value of the physical representation transmitted by each individual IoT node from the first loT modem or the short range wireless link based on the schedule, and boost the wireless signal containing the value of the physical representation according to the schedule, the IoT booster further having a second IoT modem to transmit the boosted wireless signal to the IoT hub via the IoT network.

As per claim(s) 7, 8 and 12, the cited prior art either alone or in combination fails to teach the combined features of:

the sensor processor further configured to determine a schedule for transmitting the value of the physical representation to the IoT network, the schedule being configured to optimize power efficiency of the individual IoT node when transmitting the value of the physical representation, the schedule being an ON/OFF schedule by which transmitting occurs only during an ON portion of the schedule; and
an IoT booster in wireless communication between the IoT node via the first IoT modem and the short range wireless link, and the IoT network via the one or more wireless communication networks, the IoT booster having a signal booster being configured to receive the schedule from the sensor processor of each individual IoT node for receiving the value of the physical representation transmitted by the IoT node from the first loT modem or the short range wireless link based on the schedule, and boost the wireless signal containing the value of the physical representation according to the schedule, the IoT booster further having a second IoT modem to transmit the boosted wireless signal to the IoT network.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464